Citation Nr: 1448988	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  10-36 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating (evaluation) in excess of 10 percent for a hiatal hernia.

2.  Entitlement to an initial rating (evaluation) in excess of 10 percent for degenerative disc disease (DDD) of the thoracic and lumbar spine.

3.  Entitlement to an initial compensable rating (evaluation) for status post fracture of the left little finger.

4.  Entitlement to an initial compensable rating (evaluation) for a bone spur and mild degenerative changes of the right ankle.

5.  Entitlement to a higher initial rating (evaluation) for an inflammatory disease process with multiple joint involvement, rated at 10 percent from October 1, 2008 to May 21, 2014 and 20 percent thereafter.



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1988 to September 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BDD) program.  The Board has reviewed the electronic files on the "Virtual VA" system and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  

In June 2011, the Veteran presented testimony before the Board at a personal hearing held in Muskogee, Oklahoma (i.e., a Travel Board hearing).  A transcript of the hearing is of record.  In a September 2012 letter, the Board notified the Veteran that the Veterans Law Judge (VLJ) who conducted the June 2011 Board hearing had retired and was no longer with the Board.  The Board also advised the Veteran of the options for further hearing.  Later that month, the Veteran responded that he did not want another Board hearing and asked that his case be considered based on the evidence of record.

In September 2011, the Board dismissed the issue of entitlement to an initial compensable rating for left ear hearing loss due to withdrawal of the appeal at the June 2011 Board hearing, and remanded the remaining issues on appeal for updated VA and private treatment records and new VA medical examinations followed by readjudication of the appeals.  Because the ordered VA medical examinations had not been provided, the Board again remanded the issues on appeal in September 2013.  The case now returns to the Board after satisfactory completion of the ordered development for the initial rating appeals decided herein; therefore, there has been compliance with the Board's prior remand directives for the initial rating appeals for hiatal hernia and the left little finger disability.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

In an August 2014 rating decision, service connection for chronic laryngitis (claimed as vocal polyps) was established with a 0 percent (i.e., noncompensable) rating effective October 1, 2008 and a 30 percent rating effective May 21, 2014.  The initial rating for inflammatory spondylopathies with multiple joint involvement was increased to 10 percent effective October 1, 2008, and 20 percent effective May 21, 2014.  

Because the previously remanded issue of service connection for vocal polyps was fully resolved in the Veteran's favor during the course of remand, that issue is no longer before the Board.  Additionally, the previously remanded issue regarding the initial rating appeal involving inflammatory spondylopathies of multiple joints has been recharacterized on the first page of the decision to reflect the staged rating granted during the course of remand and to better reflect the disability at issue (i.e., an inflammatory disease process with multiple joint involvement).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals of Veterans Claims (Court) held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is part of an initial or increased rating appeal.  After review of the record, the Board finds that the issue of entitlement to a TDIU is not part of the current appeal.  At the May 2014 VA medical examination, the Veteran reported that he was employed as an information technology specialist.  There is neither allegation nor indication of unemployability or marginal employment since service retirement.  For these reasons, a TDIU is not raised for any period.  
The issues of: (1) entitlement to an initial rating in excess of 10 percent for DDD of the thoracic and lumbar spine; (2) entitlement to an initial compensable rating for a bone spur and mild degenerative changes of the right ankle; and (3) entitlement to a higher initial rating for inflammatory disease process with multiple joint involvement, rated at 10 percent from October 1, 2008 to May 21, 2014, and 20 percent thereafter, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire initial rating period, hiatal hernia was manifested by persistently recurrent epigastric distress with pyrosis, reflux, and regurgitation, accompanied by substernal pain, and productive of considerable impairment of health.

2.  For the entire initial rating period, the left little finger disability was manifested by mild to moderate pain approximately twice per week, range of motion of 0 to 70 degrees at both the PIP and DIP joints, occasional flare-ups, a 10 degree flexion deformity of the PIP joint, and caused no impaired function of the other digits or left hand.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial rating of 30 percent, and no higher, for hiatal hernia are met for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3. 4.7, 4.114, Diagnostic Code (DC) 7346 (2014).

2.  The criteria for a higher initial (compensable) rating for status post fracture of the left little finger are not met or approximated for any period.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5156, 5227, 5230 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran is challenging the initial disability ratings assigned following the grant of service connection.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. § 3.159(b)(3)(i), there was no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the original claims for service connection, is needed under the VCAA for the initial rating appeals.  

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.    

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a Board hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the presiding VLJ identified the issues on appeal and asked questions during the course of the Veteran's testimony to elicit information regarding current symptoms and treatment for the disabilities, as well as the functional impairment of the disabilities.  Based on the testimony, the Board remanded the initial rating appeals for hiatal hernia and the left little finger disability for updated treatment records and new VA medical examinations.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

The Veteran was provided with VA medical examinations in connection with the initial rating appeals in July 2008 (pre-discharge) and May 2014.  Collectively, the medical examination reports include all relevant findings and medical opinions needed to evaluate fairly the Veteran's appeals.  The VA examiners considered an accurate history of the claimed disabilities based on review of the record and interview of the Veteran, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on his daily life and performed thorough examinations of the Veteran; therefore, the VA medical examiners had adequate facts and data regarding the history and condition of the Veteran's claimed disabilities when providing the medical opinions.  There has been no allegation or indication that there has been a material change in condition of the Veteran's disabilities adjudicated herein since the last VA medical examinations.  For these reasons, the Board finds that the medical examination reports are adequate for rating purposes, and there is no need for further medical examination.  

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.  

Disability Rating Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that, in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.

Initial Rating Analysis for a Hiatal Hernia

For the entire rating period, hiatal hernia is rated at 10 percent under the criteria at 38 C.F.R. § 4.114, DC 7346.  Under DC 7346, a 10 percent rating is warranted for a hiatal hernia with two or more of the symptoms for the 30 percent rating of less severity.  A 30 percent rating is warranted for hiatal hernia manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The maximum schedular rating of 60 percent is warranted when hiatal hernia is manifested by symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, 
DC 7346.

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the criteria for a 30 percent rating under DC 7346 for hiatal hernia are approximated for the entire rating period.  Throughout the rating period, the evidence shows that hiatal hernia was manifested by epigastric distress with pyrosis, substernal pain, and reflux, and that gastrointestinal symptoms were managed and significantly improved through continuous medication.  Although the Veteran only occasionally reported heartburn and abdominal cramping and pain and more frequently denied having any gastrointestinal symptoms during the course of medical treatment during the rating period, the Board may not consider the ameliorative effects of the medication where such effects are not explicitly contemplated by the rating criteria, such as in this case.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).   

On the July 2010 VA Form 9, the Veteran reported that the symptoms associated with hiatal hernia more closely approximate the criteria for the 30 percent rating under DC 7346, and that medication helps to alleviate and lessen the severity of the symptoms.  The Board reasonably infers from the Veteran's July 2010 statement that, when he does not take the prescribed and over-the-counter medication for the hiatal hernia, the hiatal hernia is manifested by persistently recurrent epigastric distress with pyrosis and regurgitation, accompanied by substernal pain, and productive of considerable impairment of health.  The Veteran is competent to report the symptoms and functional impairment associated with the hiatal hernia, and there is no evidence of record that contradicts the Veteran's description of the severity of the hiatal hernia disability without the ameliorative effects of medication; therefore, it is credible and of significant probative value.  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 30 percent rating under DC 7346 are met for the entire rating period.  38 C.F.R. §§ 4.3, 4.7. 

The weight of the evidence is against finding that manifestations of hiatal hernia more closely approximate the criteria for a 60 percent rating under DC 7346 for any period.  The evidence throughout the rating period shows no material weight loss, no hematemesis or melena with moderate anemia, and no symptom combinations productive of severe impairment of health due to hiatal hernia during the rating period.  The Veteran has not reported that the severity of the hiatal hernia, without the ameliorative effect of medication, is consistent with the schedular criteria for a 60 percent rating; therefore, a rating in excess of 30 percent under DC 7346 is not warranted for any period.  38 C.F.R. §§ 4.3, 4.7.

Initial Rating Analysis for Status Post Fracture of the Left Little Finger

For the entire rating period, the left (minor) little finger disability is rated at 0 percent under the criteria at 38 C.F.R. § 4.71a, DC 5230 for limitation of motion of the ring or little finger.  Under DC 5230, a 0 percent rating is prescribed for any limitation of motion of the major or minor ring or little finger.  A 0 percent rating is the only (and maximum) rating available under the diagnostic code.  38 C.F.R. § 4.71a.  DC 5227 for ankylosis of the major and minor ring or little finger similarly provides only a 0 percent rating for unfavorable or favorable ankylosis.   Thus, a compensable rating is not available for the left little finger disability under either DC 5230 for limitation of motion or DC 5227 for ankylosis of the left little finger joint.  Nonetheless, the Board must also consider if rating as amputation is warranted and whether an additional rating is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  38 C.F.R. § 4.71a, DC 5230, Note.  

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the criteria for a compensable rating under DC 5156 for amputation of the little finger are met or approximated for any period.  Under DC 5156, a 10 percent rating is prescribed for amputation of the minor little finger without metacarpal resection, at the proximal interphalangeal joint (PIP) or proximal thereto.  A 20 percent rating is prescribed for amputation of the minor little finger, with metacarpal resection (more than one-half the bone lost).  The evidence demonstrates a left little finger disability manifested by mild to moderate pain approximately twice per week, range of motion of 0 to 70 degrees at both the PIP and DIP joints, occasional flare-ups causing no impaired function of the hand, a 10 degree flexion deformity of the PIP joint, normal grip strength of the left hand (and equal bilaterally), and the ability to flex all digits of the left hand to the primary and secondary crease without difficulty.  There has been no amputation of the left little finger, and there are no symptoms or functional impairment resulting from the left little finger disability that are analogous to an amputation.  See, e.g., May 2014 VA medical examination report (checking "No" when asked if there was functional impairment of an extremity such that no effective function remained other than that would be equally well served by an amputation with prosthesis due the finger disability).  For these reasons, the criteria for a compensable rating under DC 5156 are not met or approximated for the left little finger disability for the entire rating period.  38 C.F.R. §§ 4.3, 4.7.

Additionally, the weight of the evidence is against finding that a separate rating is warranted under other potentially applicable Diagnostic Codes based on resulting limitation of motion of other digits or interference with overall function of the hand.  Although the May 2014 VA medical examiner opined that osteoarthritis of the left hand was a progression of the original service-connected disability, the evidence shows no limitation of motion of digits of the left hand other than the left little finger disability and shows no interference with the overall function of the hand, to include after consideration of symptoms and impairment during flare-ups, repetitive use, and other Deluca factors.  Any painful motion involving the left wrist is already contemplated in the 10 percent rating under DC 5003 for degenerative joint disease of the left wrist for the entire rating period.       

Extraschedular Referral Analysis 

The Board has considered whether the initial rating appeals warrant referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that are not already encompassed by the 30 percent schedular rating for hiatal hernia and the 0 percent schedular rating for the left little finger disability for the entire rating period on appeal.  The hiatal hernia was manifested by persistently recurrent epigastric distress with pyrosis, reflux, and regurgitation, accompanied by substernal pain, and was productive of considerable impairment of health throughout the rating period.  The schedular rating criteria (DC 7346) specifically provide for disability ratings for hiatal hernia based on symptoms which include epigastric distress, dysphagia, pyrosis, regurgitation, and substernal pain, as well as the impact of such symptoms on the Veteran's overall health.  See 38 C.F.R. 
§ 4.114.   The 30 percent schedular rating for hiatal hernia under DC 7346 contemplate the severity of symptoms and impairment demonstrated by the Veteran, after excluding the ameliorative effects of medication.  Although the Veteran reported left shoulder pain after meals as a symptom associated with the hiatal hernia, left shoulder pain is already contemplated by the 10 percent schedular rating under DC 5299-5203 for left shoulder impingement for the entire rating period.  See January 2009 rating decision (awarding a 10 percent rating based on painful motion of the left shoulder).  For these reasons, the Board finds that the schedular criteria are adequate to rate hiatal hernia, and referral for consideration of extraschedular rating is not necessary.

The left little finger disability is manifested by mild to moderate pain approximately twice per week, range of motion of 0 to 70 degrees at both the PIP and DIP joints, occasional flare-ups causing no impaired function of the hand, a 10 degree flexion deformity of the PIP joint, normal grip strength of the left hand (and equal bilaterally), and the ability to flex all digits of the left hand to the primary and secondary crease without difficulty.  The schedular criteria under DC 5230 contemplate limitation of motion of the little finger and assign a 0 percent rating for any such limitation; therefore, any limitation of left little finger motion, to include consideration of any difficulty typing due to limitation of motion of the left little finger, as well as the 10 degree flexion deformity resulting in no impaired function of the left little finger, is adequately considered by the schedular 0 percent rating under DC 5230.  The July 2008 VA medical examiner also noted that the Veteran was able to flex all digits to the primary and secondary crease without difficulty.  The criteria and factors at 38 C.F.R. §§ 4.40, 4.45, 4.59, and Deluca are incorporated as part of the schedular rating criteria and are considered in the currently assigned 0 percent schedular rating.  For these reasons, the Board finds that the schedular criteria are not inadequate to rate the Veteran's left little finger disability, and referral for consideration of extraschedular rating is not necessary.

Furthermore, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


ORDER

An initial rating of 30 percent, and no higher, for a hiatal hernia for the entire rating period is granted.

An initial compensable rating for status post fracture of the left little finger for the entire rating period is denied.



REMAND

The issues of entitlement to an initial rating in excess of 10 percent for DDD of the thoracic and lumbar spine, an initial compensable rating for a bone spur and mild degenerative changes of the right ankle, and a higher initial rating (evaluation) for an inflammatory disease process with multiple joint involvement, rated at 10 percent from October 1, 2008 to May 21, 2014 and 20 percent thereafter, are remanded for further VA medical examination to clarify the diagnoses and the separate and distinct manifestations associated with each diagnosis.

The regulatory criteria under 38 C.F.R. § 4.14 reads pyramiding is to be avoided.  In other words, the Veteran is not entitled to separate and additional compensation for the same manifestations of a disability under multiple diagnoses.  In the January 2009 rating decision on appeal, the AOJ granted service connection for "inflammatory spondylopathies with multiple joint involvement (also claimed as sacroiliac inflammatory disease)" with a 0 percent rating effective from October 1, 2008.  In the August 2014 rating decision, the AOJ granted a higher initial rating for inflammatory spondylopathies with multiple joint involvement of 10 percent effective from October 1, 2008 and to 20 percent effective from May 21, 2014.  

"Spondylopathy" is defined as any disorder of the vertebrae.  See Dorland's Illustrated Medical Dictionary 1743 (30th ed. 2003).  Treatment records also include similar findings of spondyloarthropathy, which is defined as a disease of the joints of the spine, and the Veteran's complaints of back pain were specifically considered by medical professionals when rendering the diagnosis of spondyloarthropathy.  Id. The May 2014 VA medical examiner also specifically noted that the thoracolumbar spine and sacroiliac joints were among the joints affected by the "inflammatory spondylopathies" diagnosis.  

The AOJ also granted service connection for DDD of the lumbar spine and thoracic spine, as well as DDD of the cervical spine, with separate 10 percent ratings for each disability for the entire rating period.  Because service connection was established for inflammatory spondylopathies (i.e., a spine disability) with multiple joint involvement, as well as for a cervical spine disability, and a lumbar/thoracic spine disability, and the Veteran receives separate ratings for each disability, clarification is needed regarding whether the cervical spine and lumbar/thoracic spine disabilities are part of the inflammatory disease process affecting multiple joints or are separate and distinct disabilities with different manifestations.  The same manifestations may not be rated under various diagnoses.  38 C.F.R. § 4.14.     

Regarding the multiple joint involvement considered part of the service-connected inflammatory disease process, the May 2014 VA medical examiner opined that the bilateral wrists, hips, knees, ankles, feet, and toes were the joints affected by the diagnosis.  The May 2014 medical opinion indicates that symptomatology and functional impairment associated with these joints should be considered when rating the inflammatory disease process affecting multiple joints; however, for the entire rating period, the Veteran is service connected for degenerative joint disease of the left wrist with a separate 10 percent rating; status post left ankle sprain with a separate 10 percent rating, bone spur and mild degenerative changes of the right ankle with a 0 percent rating, and hallux valgus of the right and left feet with 0 percent ratings.  Further examination regarding the symptoms and functional impairment associated with the various joints affected by the inflammatory disease process involving multiple joints would be helpful, including clarification regarding whether manifestations of the service-connected disabilities for the left wrist, the left ankle, the right ankle, and the bilateral feet are part of an inflammatory disease process affecting multiple joints or are separate and distinct disabilities with different manifestations.   

The inflammatory disease process with multiple joint involvement is currently rated under the criteria at 38 C.F.R. § 4.71a, DC 5099-5025, as an unlisted condition analogous to fibromyalgia; however, in light of the Veteran's consistent complaints of joint pain, the complexity of the disability picture, and indication from the May 2014 VA medical examination report that the inflammatory disease process affecting multiple joints may be analogous to an arthritic condition, the Board finds that a medical opinion is needed to clarify whether the Veteran's inflammatory disease process affecting multiple joints more closely approximates and is, therefore, analogous to rheumatoid arthritis, degenerative arthritis, or fibromyalgia. 

Furthermore, in September 2014 correspondence, the Veteran indicated that there were recent VA treatment records relevant to the initial rating appeal for the lumbar and thoracic spine disability that he wanted considered in connection with the initial rating  appeal; therefore, the identified records should be obtained.        

Accordingly, the issues of: (1) entitlement to an initial rating in excess of 10 percent for DDD of the thoracic and lumbar spine; (2) entitlement to an initial compensable rating for a bone spur and mild degenerative changes of the right ankle; and 
(3) entitlement to a higher initial rating for inflammatory disease process with multiple joint involvement, rated at 10 percent from October 1, 2008 to May 21, 2014, and 20 percent thereafter, are REMANDED for the following actions:

1.  Obtain VA treatment records from the Jack C. Montgomery VA Medical Center in Muskogee, Oklahoma, the Ernest Childers VA Outpatient Clinic in Tulsa, Oklahoma, and the Laredo Outpatient Clinic in Laredo, Texas, that pertain to any medical treatment received by the Veteran from August 2010 to the present.  All VA treatment records obtained should be associated with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for appropriate VA examination by a physician specialist to assess the current nature and severity of the inflammatory disease process involving multiple joints, the lumbar spine/thoracic spine DDD, and the right ankle disability.  All relevant documents should be made available to and reviewed by the examiner.  An interview of the Veteran regarding his relevant medical history, a physical examination, and all tests and studies required to respond to the following question should be performed.

The examiner should identify the current symptoms and impairments that are attributable to the (1) DDD of the thoracic and lumbar spine, (2) bone spur and mild degenerative changes of the right ankle, and 
(3) inflammatory spondylopathies with multiple joint involvement.

The examiner must identify all affected joint regions, to include but not limited to, the thoracolumbar spine, wrists, hips, knees, ankles, feet, and toes.  The examiner must then report complete range of motion findings for the affected joint(s). The examiner should specifically indicate whether the limitation of motion was confirmed by findings such as swelling, muscle spasm, or other satisfactory evidence of painful motion.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination, as well as on repeated use or during flare-ups in terms of the degree of additional range of motion loss, if feasible. 

The examiner should also provide opinions on the following questions:

(i)  Are manifestations of the service-connected degenerative joint disease of the left wrist, status post left ankle sprain, bone spur and degenerative changes of the right ankle, and/or the bilateral hallux valgus part of the inflammatory disease process affecting multiple joints or separate and distinct disabilities with different manifestations?  Please explain the answer and, when appropriate, specify the separate and distinct manifestations attributable to each disability.  

(ii)  Are manifestations of the service-connected DDD of the cervical spine and/or the DDD of the lumbar and thoracic spine part of the inflammatory disease process affecting multiple joints or separate and distinct disabilities with different manifestations?  Please explain the answer and, when appropriate, specify the separate and distinct manifestations attributable to each disability.  

(iii)  Does the Veteran's inflammatory disease process involving multiple joints and its manifestations more closely resemble rheumatoid arthritis, degenerative arthritis, or fibromyalgia?

(iv)  If, and only if, the inflammatory disease process affecting multiple joints more closely resembles rheumatoid arthritis, state whether the disability demonstrates or resembles an active disease process or otherwise demonstrates or resembles chronic residuals.   

3.  Thereafter, the remanded issues should be readjudicated.  If any benefits sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


